Citation Nr: 0409354	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
status post spontaneous pneumothorax incurred as a result of 
Department of Veterans Affairs (VA) medical treatment in 
November 1993.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from March 1983 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.

The Board notes that the veteran was treated for bronchitis 
in July 1990, while on active duty, and it was reported at 
that time that he had probable secondary reactive airway 
disease.  It was noted in a report of a VA medical 
examination and opinion dated in October 2002 that the 
veteran had multiple blebs in his right lung prior to the 
post-service dental surgery (within 3 months of over 10 years 
of active service), and it was believed that a rupture of one 
of these blebs caused his spontaneous pneumothorax.  The 
Court (Court of Appeals for Veterans Claims, formerly the 
Court of Veterans Appeals) has ruled that the Board is 
obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000)(holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability).  

Given the in-service findings of bronchitis with probable 
secondary airway disease, the reported cause of the 
pneumothorx (multiple blebs in right lung with ruptured 
bleb), and the proximity of the post-service lung findings to 
service, the Board finds that an issue of service connection 
for the veteran's postoperative residuals of a spontaneous 
pneumothorax has been raised by the record.  This matter is 
referred to the RO for all indicated development and 
adjudication.  Id. 

This case was the subject of a Board remand dated in April 
1998, and of a November 2003 hearing before the undersigned 
Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran has requested an Independent Medical Expert 
opinion in this case, and the Board intends to obtain such an 
opinion.  However, the Board notes that the VA records of the 
dental procedure in question, which is the basis of the 
veteran's claim,  have not been obtained.  Although efforts 
to obtain the records have been made and have been 
unsuccessful, the documentation of responses to the searches 
has not met the newly heightened (since the time of the 
Board's remand of this matter to the RO in April 1998) 
standard for searches for evidence known to have been in the 
government's possession.  Specifically, whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002).  If the records of the 
November 9, 1993, dental procedure cannot be found, the RO 
should obtain from the providing VAMC documentation 
sufficient to support a finding that it is reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b):  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The RO 
should ensure that the veteran receives notice commensurate 
with the foregoing statutory and regulatory requirements.

 Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should obtain and associate 
with the claims folder the complete, and, 
if possible, original, VA inpatient and 
outpatient clinical records pertaining to 
the extraction of the veteran's wisdom 
teeth performed on November 9, 2002, at 
the Washington, D.C., VA Medical Center, 
including hospital summaries, admission 
physical examination reports, 
consultation reports, special studies, 
progress notes, physicians' and nurses' 
notes, laboratory reports and all follow-
up outpatient records following 
hospitalization.

If the records of the November 9, 1993, 
dental procedure cannot be found, the RO 
should obtain from the VAMC documentation 
sufficient to support a finding that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


